Citation Nr: 0838488	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-18 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to automobile and adaptive equipment for accrued 
benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1969 to 
January 1972. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2008, the appellant testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.	In November 2002, the veteran filed a claim of entitlement 
to a certificate of eligibility for financial assistance in 
the purchase of an automobile or other conveyance and 
adaptive equipment.

3. The veteran's claim was denied in December 2002, prior to 
his death on December [redacted], 2002.  

4. In April 2003, the appellant filed a claim for accrued 
benefits, including entitlement to automobile assistance and 
adaptive equipment.


CONCLUSION OF LAW

The claim of entitlement to a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, for the purpose of 
accrued benefits, is without legal merit.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to the issue decided herein because 
the appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  The United States Court of 
Appeals for Veterans Claims (Court) specifically found in 
Manning that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  See also Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Consequently, the Board will not address efforts to 
comply with the VCAA with respect to the issue on appeal.

The law and regulations governing claims for accrued benefits 
provide that, upon the death of a veteran, a survivor 
claiming entitlement may be paid periodic monetary benefits 
to which the veteran was entitled at the time of death, and 
which were due and unpaid, based on existing rating decisions 
or other evidence that was on file when the veteran died.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2008).  

In November 2002, the veteran filed a claim of entitlement to 
a certificate of eligibility for receipt of an automobile or 
other conveyance and adaptive equipment.  In December 2002, 
the veteran's claim was denied.  

The veteran died in December 2002.  Service connection for 
the cause of the veteran's death was granted in March 2003.  
In April 2003, the appellant filed a claim for entitlement to 
accrued benefits and entitlement to adaptive equipment auto 
grant.  In a May 2004 RO decision, the RO granted entitlement 
to automobile and adaptive equipment.  

The appellant claims that the application filed in November 
2002 was based on false information.  Specifically, she 
claims that the veteran misread the document and the RO 
decision was based on incorrect information because the 
veteran was a double amputee at the time the application was 
filed.  

Regardless of the veteran's entitlement to financial 
assistance for an automobile and adaptive equipment, the 
Court has determined that financial assistance for the 
purchase of an automobile or adaptive equipment is not a 
periodic monetary benefit that can be claimed as an accrued 
benefit.  Gillis v. West, 11 Vet. App. 441, 442 (1998).  The 
Court ruled that in spite of a veteran's eligibility for an 
automobile benefit, the payments are not periodic and are 
paid to the seller of the automobile, not the veteran's 
surviving spouse.  See 38 U.S.C.A. § 3902(a) (2008).  
Therefore, the appellant is not entitled to receive 
automobile purchase assistance as an accrued benefit and the 
appellant's claim is denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to automobile and adaptive equipment for accrued 
benefits purposes is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


